994 So.2d 1122 (2007)
Kenneth ADAMS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-426.
District Court of Appeal of Florida, Third District.
July 5, 2007.
Bennett H. Brummer, Public Defender, and Colleen Brady Ward, Assistant Public Defender, for appellant.
Bill McCollum., Attorney General, and Juliet S. Fattel, Assistant Attorney General, for appellee.
Before COPE and SUAREZ, JJ., and SCHWARTZ, Senior Judge.

CONFESSION OF ERROR
PER CURIAM.
Upon the forthright and highly commendable confession of error by the state that the evidence is insufficient to support the conviction below for misdemeanor possession of drug paraphernalia, a crack pipe, in violation of section 893.147(1), Florida Statutes (2003), that conviction and sentence are vacated. The convictions and sentence below for possession of cocaine and resisting an officer without violence have not been challenged and are affirmed.
Affirmed in part, vacated in part.